 In the Matter of CENTRAL METALLIC CASKET Co.andCASKET WORKERSUNION, LOCAL No. 166, UPHOLSTERERS INTERNATIONAL UNION OFNORTH AMERICA.CaseNo. 13-CA-218.-Decided September28,1950DECISION AND ORDEROn January 25, 1950, Trial Examiner W. Gerard Ryan issued hisIntermediate Report finding that the Respondent had engaged inunfair labor practices within the meaning of Section 8 (a) (1),8 (a) (3), and 8(a) (5) of the Act, and recommending that theRespondent cease and desist therefrom, and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the Respondent and the Charging Party filedexceptions to the Intermediate Report and supporting briefs.The Board' has reviewed the Trial Examiner's rulings made atthe hearing and finds that no prejudicial errors were committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, briefs, and the entire record in thecase and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner, to the extent that they are consistent withour Decision and Order herein?The Trial Examiner's conclusion that the Respondent violatedSection 8 (a) (5) and (1) of the Act is premised upon: (1) TheRespondent's institution, on February 14, 1949, of the "bonus plan," 3which substantially changed the established wage plan for employeesrepresented by the Union.; 4 and (2) the Respondent's individual deal-ings with such employees both before and after the institution of the1Pursuant to the provisions of Section3 (b) of the Act,the Board has delegated itspowers in connection with thiscase to a three-member panel [MembersReynolds,Murdock,and Styles].8The Respondent's requestfor oral argument is herebydenied, as the briefs and therecord adequately present the positionof the parties.3In brief, the"bonus plan" involved a change-overfrom a piecework system of wagecomputation to an hourly rated system having "bonus" or incentivepay features. Inoperation,the plan effected an increasein average hourly wages in thecase-of about 24of the approximately 36 employeesin the appropriateunit and a reduction in the wages ofthe remaining 12.4 There is no questionthat, as the parties stipulated, the Union constitutedat all timeshere material,the statutoryrepresentative of the employeesaffected bythe bonus plan.91 NLRB No. 88.572 CENTRAL METALLICCASKET CO.573bonus plan.The Trial Examiner interpreted these acts as unlawfulinterferences with the employees' right to bargain collectively, despitethe undisputed fact that the Respondent had theretofore conferredwith the Union about the bonus plan in a series of bargaining meetingstaking place in December and January 1949.He found, as to thesemeetings, that the Union had not at any time agreed to the Respond-ent's proposed institution of the "bonus plan" and that its negotiationswith the Union on the bonus plan during such meetings did not entitlethe Respondent to believe that further negotiations on the subjectwould be futile.Hence, in determining the legal validity of theRespondent's acts, the Trial Examiner treated such acts as havingtaken place at a time when negotiations were still pending.5In its exceptions, the Respondent contends, in part,' that on January24, 1949, "good faith" negotiations between it and the Union hadreached an impasse and that in the face of such an impasse, it wasprivileged to take the action which the Trial Examiner found to beviolative of the Act.It is true that ordinarily a good-faith bargaining impasse connotesthe futility of further negotiations and, in the case of the employer-party to the collective relation leaves that employer free to take cer-tain economic steps not dependent upon the mutual consent of theunion.?We may assume, without deciding, that such an impasse hadbeen reached at one stage of the negotiations here.We are of theopinion, however, that even in the face of such an impasse, the Re-spondent was not privileged to engage in the conduct upon which thecomplaint is based.The existence of a bargaining impasse does not destroy either theauthority of the representative to act within the sphere of its repre-sentation nor the right of the employees to seek by collective action(which may take the form of either further negotiation or concertedapplication of economic pressures) to persuade the employer to acceptthe collective position of the group as to the particular terms which5It is well established that unilateral changes in employment terms and individual deal-ings with employees about such changes are proscribed at a time when negotiations betweenan employer and a union having representative status are pending.May Department StoresCo. v. N. L. R. B.,326 U. S. 376;Medo Photo Supply Corp. v.. N. L. R. B.,321 U. S. 678.See alsoTomlinson of High Point,Inc.,74 NLRB 681, 687, 715 andAllen-Morrison SignCo., Inc., 79NLRB 901, 903, 908, where we held that the employer's unilateral action dur-ing pendency of negotiations was not excused by virtue of the fact that he had merelynotified the union of the proposed action.°We find no merit to the Respondent's alternative contention that by January 24, theUnion had orally agreed to the Respondent's proposed institution of the bonus plan.TheTrial Examiner fully considered the same contention on the merits and found that noagreement was reached in these negotiations.We adopt this finding as it is based uponpreliminary credibility determinations, which in accordance with well-established precedent,we do not disturb. SeeWilson & Company, Inc.,88 NLRB 1.* SeeJ. I. Case Company v. N. L. R.B., 321 U. S. 332; W. W. Cross,Incorporated, 77NLRB 1162(and cases therein cited). 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDshall govern the employment relation.Accordingly,as we have fre-quently held,a bargaining impasse does not relieve an employer fromthe continuing duty to take no actionwhich theemployees may inter-pret as a "disparagement of the collective bargaining process" s orwhich amounts in fact to a withdrawal of recognition of the union'srepresentative status or to an undermining of its authority.9Thatthe Respondent,after failing to persuade the Union to accept thebonus plan,sought to subvert the collective bargaining process and toundermine the authority of the statutory representative,is establishedby the record facts including:(1)The undertaking of Rapp, theRespondent's general manager, immediately following the employees'collective rejection of the bonus plan, to hold extended individual con-ferences with the three employee members of the bargaining commit-tee (Barrett,Remer, andWalker)who he regarded as being prin-cipally responsible for blocking union acceptance of the plan; 10 (2)Rapp's refusal during such conferences to grant the proper requestof Barrett and Remer that the outside union agent be included in thediscussions;n (3) Rapp's attempt, during the conferences with UnionSteward Barrett to obtain, not only Barrett's individual acquiescenceto the plan,but also his active support and promulgation of it amongthe employees;(4) the later applicationby theRespondent of coercivedischarge pressures,for the purpose of obtaining from employeeleaders of the Union,written evidence of their individual agreementsto the bonus plan terms. Such pressures were applied despite thefact that the employees expressly advised the Respondent's agents thatthey considered such individual agreements to be inconsistent withSeeN. L. R. B. v. Crompton-Highland Mills, Inc.,337 U. S. 217.° See theCrompton-Highland Millscase footnote 8,supra.See also the following casesin which we held that employers could not deal individually with employees who are onstrike pursuant to a union determination to apply that form of economicpressure on anemployer to enforce a demand such employer rejected in the course of prior bargaining:Sam'l Bingham'8 Son Mfg. Co.,80 NLRB 1612;Cathey LumberCo., 86 NLRB 157 ; Cin-cinnati Steel Casting Company,86 NLRB 592:Anchor Rome Mills Co.,86 NLRB 1120.10 In testifying as to the negotiating conferences on the bonus plan held in Decemberand January, Rapp described Barrett, Remer, and Walker, as the only three members ofthe bargaining committee who adamantly opposed union agreement to the plan.11 SeeAirAssociatesIncorporated,20 NLRB 356, 362, enforced with modifications notmaterial here, 121 F. 2d 586 (C. A. 2), where we held that the employer's attempts inthat case to persuade individual employee members of the bargaining committee to accepta proposal apart from the outside union agent, wereperse violative of the Act.We therepointed out that "not only does such a practice by an employer 'undercut' the authorityof a chosen representative to act within the sphere of representation in regard to theexecution of a collective bargaining contract but it subjects the employees to the verypressures collective bargaining would obviate." CENTRAL METALLIC CASKET CO.575their obligations to the Union and they desired an opportunity todiscuss the matter with the Union before responding to the demand.12They were denied that opportunity and were discharged.13We conclude as did the Trial Examiner that at all times subsequentto February 3,1949, the date when the Respondent first conferred withindividual employees, the Respondent interfered with, restrained, andcoerced the employees comprising an appropriate unit,14 in the exerciseof their right to be represented by the Union, thereby. violating Sec-tion 8 (a) (5) and (1) of the Act.We also agree with the Trial Examiner's finding that the Respond-ent would not have discharged Barrett, Remer, and Walker if theseemployees had complied with the demand of the Respondent's agentthat they sign the written instruments, setting forth the changed em-ployment terms encompassed in the bonus plan.As noted above, theemployees' resistance to the Respondent's demand was a legally pro-tected exercise of the rights guaranteed by Section 7 of the Act. It,follows, therefore, that in discharging these employees for that reason,.and in refusing to reinstate them, the Respondent violated Section8 (a) (3) and (1) of the Act.12 It is well established that even in the absence of a majority bargaining representative,an employer may not apply such intimidating pressures for the purpose of obtaining fromemployees either individual agreements inconsistent with their union obligations or anyother affirmative manifestation of their abandonment of such obligations.See for example,Port GibsonVeneerd Box Company,70NLRB 317, enforced with modifications not mate-rial here,167 F.2d 144(C. A.5) ; Bear Brand Hosiery Company,40 NLRB 323,339-340,enforced 131 F.2d 731(C.A.7) ; Adel ClayProducts Company,44 NLRB 386, enforced134 F.2d 342(C. A. 8). CompareSam'l Bingham's SonMfg.Co.,80 NLRB 1612.In the instant case,the Respondent's conduct is aggravated by the fact that immediatelypreceding the February 15 demand for individual agreements,theUnion notified theRespondent,in effect,that it was temporarily suspending the taking of the strike actionin protest to the installation of the bonus plan,in the interest of exploring the possibilityof settlement of the dispute through arbitration procedures.Such notice may well beregarded as a renewed request to reopen negotiations,thus ending the privileges Respond-ent might otherwise possess in an impasse situation.For, if the duty to bargain is anoperative one, an employer cannot even accept employee proffers to deal with him on anindividual basis,even though he has not directly solicited such proffers(Mello PhotoSupply Corporationv.N. L. R.B.,321 U. S. 678),much less solicit such individualagreement.13 In the light of the foregoing conduct,we are convinced also that the Respondent'sgeneral promulgation and institution of the plan on February 14 necessarily representedto the employees that the Respondent no longer recognized the right of the Union furtherto bargain collectively on their behalf with respect to the bonus plan, and accordinglyconstitutes additional evidence of violation of Section 8 (a) (5) and(1) of the Act. Seethe cases cited in footnote7, supra.34we adopt the Trial Examiner's unit findings in full.We note in so doing that theunit is an employer-wide production unit of thetypewe have traditionally held to beappropriate and that the parties so conceded by their stipulations at the hearing and bythe absence of exceptions to the Trial Examiner's unit determinations.In view of the state of the record as a whole,including the stipulation of the partiesthat the employees of the Respondent constituted the appropriate unit, we are satisfiedthat any question concerning the expired multiemployer contract or the multiemployernegotiations,isnot an operative factor in considering the conduct here alleged to beviolative of the Act.Accordingly,we neither adopt nor pass upon the contents of footnote6 of the Trial Examiner's Intermediate Report or the applicable paragraph in the text. 576DECISIONSOF NATIONAL LABORRELATIONS BOARDThe RemedyConsistent with our usual practice, we shall order the Respondentto cease and desist from the specific violations found. In addition,because we regard the Respondent's unlawful activities as manifestingthe general opposition to its obligations under the Act and a purposeto dissipate the collective strength of the employees' consummatedorganization, we deem it necessary to prevent, by issuance of a broadcease and desist order, any attempts of the Respondent to thwart therights guaranteed employees by Section 7 of the Act.As affirmative measures, we shall direct the Respondent to : (1)Reinstate with back pay the employees it has discriminatorily dis-charged and refused to reinstate; and (2) upon request bargain col-lectively in good faith with the Union as the representative of theemployees in the unit hereinbefore found to be appropriate.Since the issuance of the Trial Examiner's Intermediate Report, theBoard has adopted a method of computing back pay different fromthat prescribed by the Trial Examiner 15 Consistent with the newpolicy, we shall order that the loss of pay be computed on the basis ofeach separate calendar quarter or portion thereof during the periodfrom the Respondent's discriminatory actions to the date of a properoffer of reinstatement.The quarterly periods, hereinafter called"quarters," shall begin with the first clay of January, April, July, and-October.Loss of pay shall be determined by deducting from a sumequal to that which the employee would normally have earned for eachquarter or portion thereof, his net earnings,ls if any, in other employ-ment during that period.Earnings in one particular quarter shallhave no effect upon the back-pay liability for any other quarter.We shall also order the Respondent to make available to the Boardupon request payroll and other records to facilitate the checking ofthe amount of back pay due 17We do not agree with the Trial Examiner that effectuation of thepolicies of the Act requires that we should additionally command theRespondent to revoke the bonus plan and revert to the method and rateof pay existing prior to the institution of the plan 18The bonus plan'IF.W. Woolworth Company,90 NLRB 289."CrossettLumber Company,8 NLRB 440;Republic Steel Corporationv.N. L. R. B.,311 U. S. 7.17F.W. Woolworth Company, supra.18We notethat the Unionin its exceptions desires that the bonus plan revocation orderrecommendedby the TrialExaminer be broadened to commandthe paymentto employeesadversely affected bythe bonus plan of the sums they lost by reason of the changed methodof payment.The Respondent,on the other hand, objects to the order framed by the Ex-aminer andto anyexpansion.For the reasons set forth above, we find merit in theRespondent's exceptions. CENTRAL METALLIC CASKET CO.577neither encompasses any illegal conditions of employment, nor anyoperative bars on the Union's utilization of the collective bargainingprocedures.Moreover, the order effectively insures to the Union thefull enjoyment of its rights in the future to use the bargainingprocesses for the purpose of presenting to the Respondent any demandsfor the revocation of the bonus plan or for the restitution of wagepayments to the employees such plan adversely affected.We assume,of course,that the Respondent will comply with the order in goodfaith.Under thosecircumstances,an order of the type recommendedby the TrialExamineror requested by the Union would appear torepresentan unnecessary economicdetermination of the merit of theUnion's bargaining position on the desirability of the bonus plan?9ORDERUpon the entire record in this case and pursuant to Section 10 (c)of the Act, as amended, the National Labor Relations Board herebyorders that the Respondent, Central Metallic Casket Co., and itsofficers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to recognize or to bargain collectively in good faithwith Casket Workers Union, Local No. 166, Upholsterers InternationalUnion of North America, as the exclusive representative of all pro-duction employees of the Respondent, except foremen, foreladies, officeemployees, chauffeurs, salesmen, and officials.(b)Taking any unilateral action, or dealing individually withemployees in derogation of their bargaining representative, with re-spect to any matter properly the subject of collective bargaining;(c)Discouraging membership in Casket Workers Union, Local No.166,Upholsterers International Union of North America, or in anyother labor organization of its employees, by discharging or refusingto reinstate any of its employees or in any other manner discriminatingin regard to their hire and tenure of employment, or any term orcondition of employment;(d) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Casket Workers Union, Local No..166,Upholsterers International Union of North America, or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, to engage in concerted activities for the purposesof collective bargaining, or other mutual,aid and protection, or to°'s CompareInland Steel Company,77 NLRB 1 ;Weyerhauser Timber Co.,87 NLRB 672. 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefrain from any and all such activities, as guaranteed in Section 7of the Act, except to the extent that such rights may be affected by acollective bargaining agreement meeting the conditions set forth intheprovisoto Section 8 (a) (3) of the Act, and requiring membershipin a union as a condition of continuing employment.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Ordo Barrett, William F. Remer, and Anton Walkerimmediate and full reinstatement to their former or substantiallyequivalent positions 20 without prejudice to their seniority and otherrights and privileges, and make each of them whole, in the mannerset forth in the Section entitled The Remedy for any loss of pay hemay have suffered by reason of the discrimination of the Respondentagainst him ;(b)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all other recordsnecessary to analyze the amounts of back pay due and the right ofreinstatement under the terms of this Order;(c)Bargain collectively, upon request, with Casket Workers Union,Local No. 166, Upholsterers International Union of North America,as the exclusive representative of all employees in the unit describedin 1 (a) above, with respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employment;(d)Post at its plant in Chicago, Illinois, copies of the notice at-tached hereto and marked Appendix A.21 Copies of said notice, tobe furnished by the Regional Director of the Thirteenth Region shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof, and maintainedby it for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(c)Notify the Regional Director for the Thirteenth Region inwriting within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.20 See theChase National Bank of the City of NewYork,San Juan, PuertoRico,Branch,65 NLRB 837. AlsoMacon Textiles, Inc.,80 NLRB 1525.u In the event that this Order is enforced by decree of a United States Court of Appeals,thereshallbe inserted in the notice, before the words : "A Decision and Order" the words:"A Decree of The United States Court of Appeals Enforcing." CENTRAL METALLIC CASKET CO.APPENDIX ANOTICE TOALL EMPLOYEES579-Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist CASKET WORKERS.UNION, LocAL No. 166, UPHOLSTERERS INTERNATIONAL UNION OFNORTH AMERICA, or any other labor organization, to bargain col-lectively through representatives of their own choosing, to engagein concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any andall such activities except to the extent that such rights may beaffected by an agreement requiring membership in a labor or-ganization as a condition of employment as authorized in Section8 (a) (3) of the National Labor Relations Act.WE WILL OFFER Ordo Barrett, William F. Remer, and AntonWalker, immediate and full reinstatement to their former or sub-stantially equivalent positions without prejudice to any seniorityor other rights and privileges previously enjoyed, and make themwhole for any loss of pay suffered as a result of the discrimination.WE WILL BARGAIN collectively upon request with the above-named union as the exclusive representative of all employees inthe bargaining unit described herein with respect to rates of pay,hours of employment, or other conditions of employment.The.bargaining unit is :All production employees, except foremen, foreladies, officeemployees, chauffeurs, salesmen, and officials.All our employees are free to become, remain, or refrain frombecoming or remaining members of the above-named union or anyother labor organization, except to the extent that such right may beeffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8 (a) (3)of the National Labor Relations Act.We will not discriminate inregard to hire or tenure of employment or any terms or conditions of917572-51-vol. 91-38 580DECISIONS OF NATIONAL LABORRELATIONS BOARDemployment against any employee because of membershipin or ac-tivity on behalf of any such labororganization.CENTRAL METALLICCASKETCO.,Employer.Dated ------------------ By ----------------=------------------(Representative)(Title)NOTE : Any of the above-named employees presently serving in theArmed Forces of the United States will be offered full reinstatementupon application in accordance with the Selective Service Act afterdischarge from the Armed Forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERMorris Slavney, Esq.,for the General Counsel.Mr. C. E. Hall,1911 West Roosevelt Road, Chicago, Ill., andMr. P. H. Rapp,2333 Logan Blvd., Chicago, Ill., for the Respondent.Jacob M. Gross, Esq.,105 West Monroe St., Chicago, Ill., for the Union.STATEMENT OF THE CASEUpon a charge filed on February 16, 1949, by Casket Workers Union, LocalNumber 166, Upholsterers International Union of North America, herein calledthe Union, the General Counsel of the National Labor Relations Board, calledherein respectively the General Counsel and the Board, by the Regional Direc-tor of the Thirteenth Region ('Chicago, Illinois), on October 26, 1949, issued acomplaint against Central Metallic Casket Co., herein called the Respondent, al-leging that the Respondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (a) (1), (3), and (5)and Section 2 (6) and (7) of the Labor Management Relations Act, 1947, hereinreferred to as the Act.Copies of the complaint, the charge upon which it wasbased together with notice of hearing thereon, were duly served upon the Re-spondent and the Union.With respect to unfair labor practices, the complaint alleges in substance :(1) that on and after February 3, 1949, the Respondent during the pendency ofnegotiations with the Union, attempted to induce employees in an appropriateunit individually to agree to new wage rates without notice to or approval ofthe Union, and unilaterally instituted changes in the wage rates of the em-ployees in the unit, without notice to or approval of the Union thereby refusingto bargain collectively with the Union ; and (2) that on or about February 15,1949, the Respondent discriminatorily discharged employees Ordo Barrett, Wil-liam Remer, and Anton Walker and has since refused to reinstate them becauseof their union membership and activities, particularly because they refused toexecute individual contracts which the Respondent was unilaterally attemptingto force upon them.The Respondent did not file a written answer. At the hearing, the Respond-ent's representative, under oath, orally admitted certain allegations of the CENTRAL METALLIC CASKET CO.581complaintbut denied the commission of any unfair labor practices. The GeneralCounsel stated thatan answerin such form was acceptable to him.Pursuantto notice a hearing was held on December 13 and 14, 1949, at Mid-land Building, 176 West Adams Street, Chicago, Illinois, before W. GerardRyan, theundersignedTrialExaminer,duly designated by the Chief TrialExaminer.At the conclusion of The evidence, opportunity was afforded to the partiesfor oral argument.The General Counsel argued orally.The parties were alsoafforded an opportunity to file briefs, proposedfindings offact and conclusionsof law.Briefs have been filed by the Respondent and the Union.On the entire record in the case, and from my observation of the witnesses,I make the following :FINDINGS OF FACT 1I.THE BUSINESS OF THE RESPONDENTThe Respondent is an Illinois corporation with its principal office and placeof business in Chicago, Illinois, where it engages in the manufacture and saleof caskets. In the course and operation of its business the Respondent causesand has continually caused at all times mentioned herein, large quantities ofraw materials used by it in the processingofits finished productsto bepur-chased and transported in interstate commerce to its plant in Chicago, Illinois,from and through the States of the United States other than the State ofIllinois.During he calendar year 1948, the value of the raw materials sopurchased and transported exceeded $100,000, of which approximately 70 per-cent was shipped to the Respondent at Chicago from points outside the Stateof Illinois.In that same year the value of the finished products manufacturedby the Respondent was in excess of $150,000 of which approximately 95 percentwas shipped to points outside the State of Illinois. I find that the Respondent.has been and is engaged in interstate commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDCasket Workers Union, Local Number 166, Upholsterers International Unionof North America, American Federation of Labor, is a labor organization withinthe meaning of the Act admitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. The refusal to bargain1.The appropriate unit and representation by the Union of a majority thereinAt the hearing, the Respondent admitted in its answer to the complaint, andI find, that all production employees of the Respondent, except foremen, fore-ladies, office employees,chauffeurs,salesmen,and officials, constitute an appro-priate unit for the purpose of collective bargaining in respect to rates of pay,wages, hours of employment,and for other conditions of employment withinthe meaning of Section9 (b) of the Act.z In makingthe findings herein, r have consideredand weighed the entireevidence.Itwould needlesslyburden this report to set up allthe testimonyon disputed points.Suchtestimonyor other evidence as is in conflict with the findings herein is not credited. 582DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Respondent further admitted in its answer that at all times mentionedherein the Union has been and now is the duly designated representative of all,the employees of the Respondent in the aforesaid bargaining unit. I therefore,find that at all times mentioned herein, the Union was, and now is, the dulydesignated bargaining representative of all the employees in the appropriatebargaining unit for the purposes of collective bargaining with respect to ratesof pay, wages, hours of employment, and other conditions of employment.2.Background of events.From 1938 to 1944, the Respondent and the Union negotiated and enteredinto yearly contracts covering wages, hours, and other terms and conditionsof employment of Respondent's employees. In 1944, an association of casketmanufacturers in Chicago was formed, known as the Chicago Group of CasketManufacturers, hereinafter referred to as the association, of which the Respond-ent was a member. Beginning in 1944, the Union bargained with the associationfor the members of the association and has since entered into yearly contractswith the association.On May 20, 1948, a contract was executed between theassociation and the Union which,by its terms was retroactive to February 1, 1948,and was to terminate on February 1, 1949.As a member of the association, theRespondent executed that contract which provided in part as follows :This agreement is effective as of the 1st day of February, 1948, andshall continue in full force and effect until the 1st day of February, 1949,unless either party shall give notice in writing to the other at least sixty(60) days before the expiration of the term of this agreement or any ex-tension thereof, of any intentions to change, modify, alter or amend any orall of the terms of this agreement, all of its terms and stipulations shallcontinue in full force and effect for an additional period of one (1) yearfrom the date of the expiration of this agreement or any extension thereof---------------------On November 28, 1948, in order to terminate the contract on February 1, 1949,the Union notified in writing all the casket manufacturers, including the Re-spohdent, that it desired to make certain changes in the contract and requestedthat a date be set for a conference.Negotiations for a new contract were heldbetween theUnion andthe associationon December 2, 23, 30, 1948, and February18,March 2, and May 19, 1949. In addition, theUnion and the Respondentcon-ferred on December 9, 14, 16, 21, 1948, and January 10, and 24, 1949, concerning theRespondent's proposal for new rates of pay and a production schedule with abonus plan which involved abolition of piecework pay and substitution of pay forday work, based on hourly rates.The Union opposed the Respondent's proposal.No agreement was reached at the meeting of January 24, 1949, between theUnion and the Respondent!PPeter A. Rapp, vice president and general manager of the Respondent, testified that atthe meeting held on or about January 24, 1949, the Union agreed to accept Respondent'sproposals on new rates of pay and later withdrew its consent after the Respondent hadinaugurated the new plan on February 14, 1949. In a letter dated March 5, 1949, to theRespondent, the Union protested that it did not nor had not agreed to any changes in therates of pay. John Villwock's testimony that neither he nor the Union had agreed to acceptthe Respondent's new wage plan is credited. CENTRAL METALLIC CASKET CO.5833.The refusal to bargain and the discharges of Ordo S. Barrett, William F.Remer, and Anton WalkerIt has been stipulated in'the record that the Respondent's plant was shutdown and a temporary layoff of its employees occurred from January 30 toFebruary 10, 1949.During the shutdown and beginning with February 3, 1949, individual em-ployees were called into the Respondent's office and informed that their rateof pay was being changed from piecework to day work, based on hourly rates.At no time following the last meeting between the Respondent and the Union on orabout January 24, 1949, did the Respondent negotiate or attempt to negotiatefurtherwith the Union.There is no evidence in the record that the Union andthe Respondent had, on January 24, 1949, or thereafter, bargained in good faithto an impassewith respect to wages, so that.further negotiations would be futile.Indeed, the record shows, the contrary, namely, that the employees, includingthe union shop steward and union committeemen had agreed to work beginningFebruary 14, 1949, to try the new wage proposal on a tentative basis, subject,however, to final approval by the Union.Then, during the pendency of negotia-tions for a new contract, the Respondent, on February 15, 1949, as the complaintalleged and the evidence proved, individually and unilaterally attempted toinduce its employees to agree in. writing to new wage rates and discharged threeemployees for refusing to sign separate agreements. Its employees were indi-vidually notified that their pay would be computed on an hourly basis, effectiveFebruary 14, 1949, and on that date the Respondent eliminated piecework ratesand unilaterally instituted hourly rates in lieu of piecework rates. It is wellsettled that unilateral changes in wages in the midst of wage negotiations withthe Union violate Section 8 (a) (5) of the Act aOrdo S. Barrett, panel and frame worker, was first employed by the Respond-ent in March 1934.He continued to work until July 1942, when war restric-tions prevented the making of metallic caskets and he was laid off.He returnedto work for the Respondent in 1946 or 1947 and with the exception of 3 monthscontinued thereafter to work for the Respondent until he was discharged onFebruary 15, 1949.Barrett was union shop steward in his department and onthe bargaining committee of the Union.The proof is adequate, and I find, thatthe Respondent knew that Barrett was a member of the Union.He attended allthe meetings with the shop committee, the Respondent, and the Union.Barrettcorroborated the testimony of John Villwock, business representative of theUnion, that there was no agreement reached on the wage plan proposed by theRespondent.On February 4 or 5, 1949, Rapp asked Barrett to contact the em-ployees about his proposed new plan.On February 9, in response to a requestfrom the Respondent, Barrett went to see Rapp, in Rapp's office. In addition toRapp, those present were Superintendent Allaire, Foreman John Forke, andemployee William F. Remer. Barrett testified that Rapp announced that hehad a new plan and when Barrett asked Rapp if he did not think the businessrepresentative for the Union should be present, Rapp replied : "No, that isn'tnecessary, what the hell do we care about the union or anybody else?We are3N. L. R. B. v. Crompton-Highland Mills,337 U. S. 217;Great Southern Trucking Co. V.N. L. R. B.,127 F. 2d 180,certiorari denied 317 U. S. 652 ;Medo Photo Supply Corp. v.N. L. It. B.,321 U. S. 678;May Department Stores v. N.L. R. B.,326 U. S.376;TowerHosiery Mills, Inc.,81 NLRB 658. 584DECISIONSOF NATIONALLABOR RELATIONS BOARDinterested in our own little shop, Central Metallic.We want to keep it in a nicelittle happy family."Rapp did not deny Barrett's testimony nor is it elsewherecontradicted in the record.Barrett testified that hours of discussion took placeand as union steward of the shop he wanted to see what Rapp was offering; andthat he was willing to try the plan subject to Union approval.Barrett returnedto work on Friday, February 11, 1949, and also worked on Monday, February 14.On Monday, February 14, during the afternoon, the Respondent posted on thetime clock in the plant a notice that piecework was abolished and new rates ofpay were in effect. Thatsame eveningat 5 p. in. a special union meeting washeld at which Rapp's plan was discussed and Villwock told the workers presentthat they could not accept nor sign any papers, pending approval from the inter-national union because the Union was then in negotiation for a new contract.On February 14, 1949, a letter from the Union was prepared and sent to theRespondent, which the Respondent admits receiving, in which the Union pointedout among other things that the Respondent's changes in rates per hour werein violation of the National Labor Relations Act and stated further that theUnion was permitting its members to work "under duress" until such time asarbitration of the matter is concluded.The next day, February 15, employeeStanley Sowinski was asked by the Respondent's superintendent, Allaire, to signthe following which was dated February 14, 1949, and provided :I, the undersigned, hereby agree that beginning today, February 14, 1949,my hourly rate of pay will be $- per hour.Working hours are from 8 a. in.to 4:30 p. in. with one-half hour for lunch.Time and one-half will be paidfor all work performed before 8 a. in. and after 4: 30 p. m. also, for allwork performed over forty hours per week.Sowinski pointed out to Allaire that no wage. rate was contained on the paperand then Allaire wrote in the rate.Allaireaskedhim toread it and inquiredif he would sign it. Sowinski replied, "Well, as far as the union says not tosign that, could I go up and get the steward down and see what he has to sayabout it? I would like to talk to him." Allaire replied, "0. K. Go up andget him, when he comes down herehe is goingto sign it too, otherwise he isgoing to be fired if he doesn't." Sowinski then went and told Barrett he waswanted in Allaire's office.Upon his arrival, Allaire asked Barrett what hethought of the new plan.Barrett replied, "If it's O. K. with the union, it's O. K.by me."Allaire then handed Barrett a paper similar to the one Sowinski hadbeenrequested to sign.A lengthy conversation followed between Barrett andAllaireduringwhichBarrett,as the unionsteward,pointedout toAllaire that according to the union contract he couldnot sign aspecial contract ;that the Union was their sole bargaining agent and if there were any contractsto be signed Allaire should have Rapp sign the contract that was in negotiationnow,or elsecall the unionrepresentative in onthis.Allairereplied,"We don'tneedthe union representative."Then three times in succession Allaire askedBarrett if he was going to sign it and when Barrett refused for the third time,Allaire told him, "Well, you are all through, Barret .. , you are fired. Youare canned.You can get out." After Barrett was discharged, Remer andWalker were immediately summoned to Allaire's office, and were also dischargedin like manner when they refused tosignthe statement'When Walker pro-* Remer and Walker were union members and committeemen of which Respondent hadfull knowledge. CENTRAL METALLIC CASKETCo.585tested that his bargaining agent is the Union and "nobody else," Allaire replied,"You are fired.. If you don't sign this thing you are not a loyal employee andyou are fired."The testimony of Barrett, Reiner, and Walker is corroboratedby the testimony of Sowinski.Further corroboration that they were fired be-cause they would not'sign, and not discharged for cause is the testimony of em-ployee Walter Pasinski that when he refused to sign, Allaire informed him thatBarrett and Reiner had been fired for refusing to sign the paper.As its defense, the Respondent offered the testimony of its vice president andgeneral manager, Peter H. Rapp.The Respondent did not cross-examine eitherBarrett, Reiner, or Walker and their testimony stands uncontradicted.Neitherdid the Respondent call Allaire nor any witness who might have given directtestimony to support the defense.Rapp testified that Barrett, Reiner, andWalker had been discharged for cause and that he had instructed the superin-tendent to discharge them because .of reports reaching him that they had "dis-turbed other fellows, workers around them ; made their objections known allover the shop; probably tried to rally somebody around their cause."Rappfurther testified that the paper which Barrett, Reiner, and Walker had beenasked to sign was not an agreement or contract but an "acknowledgement" oftheir pay rates which the Respondent requested for its auditing department ;that Rapp had already given orders to the superintendent to discharge thembefore they were asked to sign the "acknowledgment" and they would havebeen discharged whether they had signed the paper or not.Rapp further testi-fied that he had suggested to the auditing department that when they were go-ing to get the "acknowledgements" it have a representative of the shop committeepresent and that is; why Sowinski (who was a union shop committeeman) wasthere "who represented the employees."Barrett, Reiner, and Walker all denied Rapp's accusations and each affirma-tively testified that they had not left their work and their production on theday complained of was the same as other days. The Respondent failed to pro-duce any production records.Rapp's testimony that Barrett, Reiner, andWalker would have been discharged, even if they had signed the "acknowledge-ments" is incredible and therefore rejected by me.The Respondent in its brief further urges that it is now and has been a memberof the association above referred to, Chicago Group of Casket Manufacturers, andas such is bound by the present contract between the association and the Union,dated September 30, 1949, even though the Respondent did not sign it. It fur-ther states in its brief that no wage rates other than minimum hiring rates areincluded in the contract and that. Respondent does not now nor has it ever haduniform wage rates for work classifications ; that these rates in the past and noware bargained for separately by individual members of the association becausethere are variances in plant operations of similar classifications of work.Thishowever, I find to be insufficient to explain the Respondent's unilateral dealingwith its employees to the exclusion of the Union.To advance that the Respon-dent like other members of the association, may bargain separatelywith theUnionfor uniform wage rates in its own plant, falls far short of justifying theRespondent's actions in dealing directly with itsindividualemployees.The substance of Respondent's defense seems to be: (1) that the Union hadagreed to the new wage plan and then after it had been put into effect on February14, 1949, rescinded its approval; (2) that although it did not and has not signed .586DECISIONSOF NATIONALLABOR RELATIONS BOARDthe agreement extending the 1948 contract it still is a party thereto and is boundby its terms since the agreement was executed by the association in which theRespondent is a member; (3) that the Respondent was acting under the provi-sions of the 1948 contract when it tried to obtain an "acknowledgement" forchanged pay rates which provide for adjustment of the trouble, first, betweenthe steward, employee, and the foreman ; second, between the steward, shopcommittee, and the superintendent 6With respect to(1), supra,I have already found to the contrary, namely, thatthe Union did not consent to the Respondent's proposal concerning new wagerates.With respect to(2), supra,it appears to me to be unnecessary to find whetheror not the Respondent is a party to the extension agreement. The acts com-plained of are violative of the Act without regard to whether the Respondent wasa party to the extension agreement.Reduced to simplest terms, the facts areand I so find, that the Respondent discharged three employees all of whom weremost active in the Union and whose activities were fully known to the Respondentbecause they refused to sign separate individual contracts with it and refusedto bargain with the Union concerning its unilateral action.The record clearly-shows antiunion animus on Respondent's part and an intransigent attitude thatits changed wage rates would be agreed to separately by individual employeesunder penalty of discharge.With respect to(3), supra,even under the terms of the 1948 contract, theRespondent would not be entitled to arbitration because the "dispute" pro-ceeded no further than subdivisions 1 and 2 of Section 2, Article 24. The dis--charged employees invoked subdivisions 3 and 4 when they sought to bring inthe union representative and the Union.They were discharged for theirtemerity.'It Is further unnecessary in my opinion to make any finding uponthe collateral Issue as to whether the Respondent withdrew from the associa-tion.The proof submitted by General Counsel does not depend upon whetheror not the Respondent was a member of the association. If it continued to be amember, the fact that the association bargained with the Union to the extent of-obtaining an extension of the 1948 contract during the summer of 1949 can notimmunize the Respondent for its refusal to bargain with the Union insofar asthe acts complained of in the month of February 1949 are concerned. If theThe pertinent part of the 1948 contract, Article 24 provides :ARTICLE 24. GRIEVANCE MACHINERY.Section 1.***Section 2. In the event of a disagreement arising during the life of this contract asto interpretation of the same, the employees shall continue to work pending an adjust-ment of the trouble in the followingmanner:1.Between the Steward, Employee and the Foreman.2.Between the Steward, Shop Committee and the Superintendent.3.Between the Union Representative, Shop Committee and Management.4.Between the Union Committee and the Management Committee.(Then follows provision for arbitration in the event the matter cannot be adjustedsatisfactorily as set forth above.)There is a suggestion in the record that the 1948 contract was extended for 30 daysfrom February 1, 1949.No testimony was had concerning it and the matter was notlitigated at the hearing.Even if the 1948 contract had been extended during February1949, there is no proof in the record that the Respondent had complied with the provisionsof Section 8 (d) of the Act before the effective date of the modifications in themanner,amounts, and manner of payment. In the fact of noncompliance, such modification effec-tuated by the Respondent would be directly violative of Section 8 (d) of the Act. CENTRAL METALLIC CASKET CO.587Respondent was not a member of the association such circumstance does notoperate as a privilege to refuse to bargain with the Union with respect to itsactions complained of in February 1949.ConclusionsThe preponderance of the evidence in this record overwhelmingly provesthat the Respondent attempted to bargain individually in respect to wages withits employees in a unit appropriate for collective bargaining and refused tobargain collectively with the duly designated bargaining representative of allthe employees in the unit ; that it established unilateral changes in wage rateswithout bargaining with the Union ; and that it discharged Barrett, Remer, andWalker for the sole reason that they refused to sign individual agreements asto their wages with the Respondent.There. can be no doubt that the paperwhich the employees refused to sign was a new agreement with respect to theirwages, for a mere reading of the instrument shows it to be on its face an agree-ment concerning wages, hours, and working conditions, and not an "acknowledg-ment" such as an auditor would require. The Respondent admitted receivingnotice from the Union in a letter dated February 14, 1949, that it protested theproposed changes and would permit its members to work "under duress." Not-withstanding that notice, the Respondent demanded the execution of the in-dividual contracts and discharged summarily Barrett, Remer, and Walker whenthey refused to sign them, thereby discouraging membership in the Union. I failto see how the execution later of an extension agreement on September 30,.1949, between the association and the Union, to which agreement the Respondentclaims to be bound, can be any defense to the Respondent's conduct in the monthof February 1949, when it dealt, not with the Union, but individually with itsemployees to the derogation of the Union.Upon all the evidence, I find that in violation of Section 8 (a) (1) and (3) ofthe Act, the Respondent, by discharging Barrett, Remer, and Walker, and refusingthem reinstatement to their jobs on February 15, 1949, discriminated with respectto their hire and tenure of employment, thereby discouraging membership in theUnion, and interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act. I further find that on orabout February 3, 1949, and at all times thereafter, the Respondent in violationof Section 8 (a) (5) of the Act refused to bargain collectively with the Union asthe exclusive representative of its employees in the appropriate unit, and by suchconduct interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF TIIE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in the unfair labor practicesset forth above, I shall recommend that it cease and desist therefrom and that ittake certain affirmative action designed to effectuate the policies of the Act. .588DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find that by merely ordering the Respondent to cease and desist from theunfair labor practices found above would not effectuate the policies of the Act-unless the Respondent is also ordered to restore thestatus quo.To permit theabolition of piecework and permit the bonus plan and new rates of pay toremain in effect would enable the Respondent to retain the fruits of its unfairlabor practices and thereby give it an advantage at the bargaining table. I shall.therefore recommend that the Respondent revoke its new wage and bonus plan andrevert to the method and manner of paying its employees in effect on February.11, 1949.Having found that the Respondent discriminated against Ordo S. Barrett,William F. Remer, and Anton Walker in regard to their hire and tenure ofemployment, thereby discouraging membership in the Union by discharging themand refusing them reinstatement to their jobs on February 15, 1949, I shall accord-ingly recommend that the Respondent offer to Ordo S. Barrett immediate and fullreinstatement to his former job as panel and frame maker or a substantially-equivalent position ; to William F. Itemer immediate and full reinstatement to hisformer job as body maker and assembler or a substantially equivalent position ;to Anton Walker immediate and full reinstatement to his former job as rubberand polisher or a substantially equivalent position, without prejudice to theirseniority or other rights and privileges, and that the Respondent also make each-of them whole for any loss of earnings suffered by them by reason of theRespondent's discrimination against them by payment respectively to each ofthem of a sum of money equal to that which each of them would normally have-earned as wages in their respective jobs from-the date of the discrimination.against them, February 15, 1949, to the date of the offer of reinstatement, less the.net earnings of each during that period.'Upon the foregoing findings of fact and upon the entire record in the case,.Imake the following :CONCLUSIONS OF LAW1.Casket Workers Union, Local Number 166, Upholsterers International Unionof North America is a labor organization within the meaning of Section 2 (5)of the Act.2.All production employees of the Respondent, except foremen, foreladies,office employees, chauffeurs, salesmen, and officials constitute a unit appropriatefor collective bargaining within the meaning of Section 9 (b) of the Act.3.Casket Workers Union, Local Number 166, Upholsterers International Unionof North America, was on or about February 1, 1948, and at all times thereafterhas been, the exclusive representative of all the employees in such unit for thepurposes of collective bargaining within the meaning of Section 9 (a) of theAct.4.By attempting to induce its employees to enter into separate agreementswith respect to wages, hours, and other terms and conditions of employment, theRespondent has refused to bargain collectively with said Union in violation ofSection 8 (a) (5) of the Act.5.By discriminating in regard to the hire and tenure of employment of OrdoS.Barrett,William F. Remer, and Anton Walker, and thereby discouragingmembership in Casket Workers Union, Local Number 166, Upholsterers Interna-tional Union of North America, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (3) of the Act.7Crossett LumberCo., 8 NLRB 440, 497-498. CENTRAL METALLIC CASKET CO.5896.By said acts, the Respondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act andhas thereby engaged in unfair labor practices within the meaning of Section 8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) of the Act.[Recommended Order omitted from publicationin this volume.]